Citation Nr: 1738926	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bladder disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.

In September 2016, the Board granted service connection for migraine headaches and degenerative disc disease of the lumbar spine.  The Board also remanded the bladder disorder claim for additional development.

The Board notes the Veteran's claim of service connection for a psychiatric disorder was also remanded by the Board in September 2016; however, subsequently the claim was granted by the RO in February 2017.  As the benefit sought was granted in full, that issue is no longer before the Board.  Additionally, in September 2016, the Board denied service connection for sinusitis.  According to the website of the United States Court of Appeals for Veterans Claims (Court), the Veteran has appealed the Board's September 2016 decision as to the sinusitis claim.  As that issue is still pending before the Court, it is not presently before the Board.


FINDING OF FACT

The Veteran's bladder disorder had its onset during his active service.


CONCLUSION OF LAW

The criteria for service connection for a bladder disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran contends that his current bladder disorder had its onset during service.  In the June 2016 Board hearing, he indicated that since service he suffers from incontinence and cannot empty his bladder fully.  His wife also reported that the Veteran's bladder disorder began during service.

The Veteran's service treatment records are silent for complaints, diagnosis or treatment of a bladder condition.  However, a July 1992 VA treatment record immediately following service indicated the Veteran was suffering from painful bloody ejaculate with hematuria, which led to increased urinary frequency and urgency.

Later after service, a November 2008 VA treatment record noted a bladder control problem.  An August 2009 VA treatment record indicated difficulty for the Veteran with his bladder not fully emptying, as well as difficulty starting.  He was diagnosed in a November 2010 VA treatment record with trabeculated bladder and obstructive voiding symptoms.  Additionally, a July 2013 VA treatment record indicated benign prostatic hyperplasia (BPH) with lower urinary tract symptoms and a January 2014 record noted ongoing difficulty emptying his bladder completely.

As noted, the Veteran was afforded a June 2016 hearing in which he indicated he suffers from incontinence and frequency.  He stated his symptoms began during active service and continued thereafter.  The Veteran's claim was remanded by the Board in September 2016 to afford him a VA examination to determine the etiology of his bladder disorder.

The Veteran underwent a VA examination in November 2016 in which the examiner diagnosed him with BPH with lower urinary tract symptoms, recurrent urinary tract infections with a history of MRSA, and wide caliber urethral stricture with related trabeculated bladder.  She noted in the late 1980's the Veteran developed suprapubic pain and was found to have a urinary tract infection.  Thereafter, he had recurrent urinary tract infections, occurring two times per year and required hospitalization for such infections with fevers up to 104.

The examiner concluded the Veteran's bladder disorder was less likely than not incurred during service.  She stated there are no service treatment records indicating the Veteran received treatment for a bladder or urinary tract disorder during service.  She noted the VA records confirmed BPH with lower urinary tract symptoms, as well as other bladder or urinary conditions, occurred after service.  The examiner additionally reported that the Veteran's bladder disorder is not related to his service-connected back disability as it was due to BPH and urethral stricture.

The RO determined that the November 2016 VA examiner noted review of the Veteran's claims file; however, she did not indicate the evidence reviewed was part of her opinion, including the June 2016 Board hearing and July 1992 VA bladder treatment.  Thus, an addendum VA opinion was requested by the RO to comply with the Board's September 2016 remand.

Thereafter, the VA examiner submitted a February 2017 opinion.  After review of the Board hearing from June 2016, she determined the Veteran received treatment in July 1992 at William Beaumont Army Medical Center for urinary incontinence and frequency.  She stated since that time, he has had recurrent urinary problems which were consistent with his current conditions of BHP and urethral stricture with associated trabeculated bladder.  Therefore, she indicated the Veteran's current urinary conditions are at least as likely as not related to the urinary incontinence and frequency which he complained of while on active duty.

In consideration of the evidence of record, including the positive February 2017 VA nexus opinion, the Board finds that service connection for a bladder disorder is warranted.

The Veteran received treatment for a bladder disorder shortly after service, in July 1992, and reported that he continued to receive treatment following service, including for urinary tract infections.  The Board notes the Veteran is competent to report the occurrence and symptoms of bladder and urinary tract infections as they are readily observable by a lay person.  Additionally, the November 2016 VA examiner indicated the Veteran developed suprapubic pain in the late 1980's and suffered recurrent urinary tract infections after service.  She reported in November 2016 that the Veteran's bladder disorder was less likely than not incurred during service.  However, in February 2017 she amended her conclusion after reviewing a more accurate medical history, indicating the Veteran's current urinary conditions are at least as likely as not related to the urinary incontinence and frequency which he complained of during service.

Thus, the evidence of record is at least in equipoise as to whether the Veteran's current bladder disorder is related to service.  Therefore, when resolving reasonable doubt in favor of the Veteran, service connection for a bladder disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a bladder disorder is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


